Name: Commission Regulation (EEC) No 3226/80 of 8 December 1980 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 12. 80 Official Journal of the European Communities No L 336/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3226/80 of 8 December 1980 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1980 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 146 (2) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the list of free-at-frontier reference prices should be established taking particular account of trade requirements and with a view to administrative simplicity ; Whereas, pursuant to Article 64 (2)(b) of the Act of Accession of Greece, products in the wine sector for which a reference price is fixed are to be fully subject to the duty in the Common Customs Tariff ; whereas it therefore seems appropriate to fix free-at-frontier reference prices which are the same as those appearing in the 'other third countries' column ; Whereas Article 18 ( 1 ) of Regulation (EEC) No 337/79 provides that the free-at-frontier reference prices are to be equal to the reference price less customs duties actually levied ; whereas the amounts or coefficients under the system of monetary compensatory amounts must not be taken into account in assessing the customs duty to be deducted from the reference price, HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier prices referred to in Article 18 (8) of Regulation (EEC) No 337/79 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 16 December 1980 . In the Hellenic Republic , this Regulation shall apply with effect from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( J ) OJ No L 305, 14. 11 . 1980, p. 1 . (3 ) OJ No L 157, 18 . 6 . 1976, p. 20 . (&lt;) OJ No L 324, 29 . 11 . 1980 , p. 63 . A N N E X F R E E -A T -F R O N T IE R R E F E R E N C E P R IC E N B : 1. In th e ca se of im po rte d wi ne s no t en jo yi ng pr ef er en tia l tar iff co nc es sio ns , th e am ou nt s sh ow n in th e co lu m n 'O th er th ird co un tri es 'a re ap pl ica bl e. 2. Fo r Gr ee k im po rts ,t he fre e- at- fro nt ier re fe re nc e pr ice s ap pl ica bl e are th os e in th e co lu m n 'O th er th ir d co un tr ie s' . (E CU /h l) No L 336 / 2 Official Journal of the European Communities 13 . 12 . 80 C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t wi th fe rm en tat io n ar re ste d by th e ad di tio n of al co ho l : ex C .O th er : l \ \ l i I. Of an ac tu al alc oh ol ic str en gt h by vo lu m e no t ex ce ed in g 13 % vo l, in l I I I I I l co nt ai ne rs ho ld in g : I l I l I I I I I l a) Tw o lit re s or les s : | | | | I I | | I I (1 )S pa ni sh wi ne s fro m Ju m ill a, Va ld ep en as ,P rio ra to an d Ri oja an d Po rtu gu es e Ve rd e an d DÃ £ o wi ne s( ¢) : I \ (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : I I I I I I I l I l | | I I O f le ss th an 9 % vo l I I I l 55 -1 5 I l I l 5 5 1 5 I l 50 -7 5 O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l I I 56 -0 4 56 -0 4 51 -6 4 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l 57 -8 1 I l 57 -8 1 I l 53 -4 1 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l I I I l 59 -5 9 I l I l 59 -5 9 I l 55 -1 9 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l I I I I 61 -3 6 I l I l 61 -3 6 I l 56 -9 6 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l I I I l 63 -1 4 I l I l 6 3 1 4 58 -7 4 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l I 64 -9 1 \ 64 -9 1 60 -5 1 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l I I 66 -6 9 I I I l 66 -6 9 62 -2 9 Ex ce ed in g 12 5 % vo l bu t no t ex ce ed in g 13 % vo l 68 -4 6 68 -4 6 I l 6 4 0 6 (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : \ O f le ss th an 9 % vo l I I 53 -6 2 \ 53 -6 2 I l 49 -2 2 O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l I 54 -4 7 l l 54 -4 7 l 50 -0 7 Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l I I l 56 -1 6 \ 56 -1 6 \ 51 -7 6 Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l I I I I 57 -8 5 57 -8 5 53 -4 5 Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l I 59 -5 4 59 -5 4 55 -1 4 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l I I I I 61 -2 3 61 -2 3 I l 56 -8 3 Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l I l 62 -9 2 l l 62 -9 2 l 58 -5 2 Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l I I l 64 -6 1 \ \ 64 -6 1 ! 60 -2 1 Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l I 66 -3 0 I I 66 -3 0 61 -9 0 (') W ith in a Co m m un ity tar iff qu ot a. (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. a) (2 )A lg er ian wi ne s wi th th e de sig na tio n of or ig in AÃ ¯ n Be ss em -B ou ira , M ed ea , C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra ,M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m ,K eli bi a, Th ib ar ,M or na g or gr an d cr u M or na g (') : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l 13 12 80 Official Journal of the European Communities No L 336 / 336 / 3 A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 66 -1 4 6 6 1 4 51 -6 4 67 -9 1 67 -9 1 I l \ 53 -4 1 69 -6 9 69 -6 9 I I \ \ I l 55 -1 9 71 -4 6 71 -4 6 l 56 -9 6 73 -2 4 73 -2 4 I l I- ! I l 58 -7 4 75 -0 1 75 -0 1 I l I l \ \ I l 60 -5 1 76 -7 9 76 -7 9 I l \ \ 62 -2 9 78 -5 6 78 -5 6 64 -0 6 64 -5 7 64 -5 7 (2) | | 50 -0 7 66 -2 6 66 -2 6 51 -7 6 67 -9 5 67 -9 5 I l l i 53 -4 5 69 -6 4 69 -6 4 55 -1 4 71 -3 3 71 -3 3 \ \ l i 56 -8 3 73 -0 2 73 -0 2 l i \ \ 58 -5 2 74 -7 1 74 -7 1 I l I I 60 -2 1 76 -4 0 76 -4 0 \ 61 -9 0 I 62 -3 5 61 -6 5 56 -5 5 61 -6 5 50 -7 5 63 -2 4 63 -2 4 62 -5 4 57 -4 4 62 -5 4 51 -6 4 65 -0 1 65 -0 1 64 -3 1 59 -2 1 I l 64 -3 1 53 -4 1 66 -7 9 66 -7 9 I l 66 -0 9 60 -9 9 6 6 0 9 55 -1 9 68 -5 6 68 -5 6 67 -8 6 62 -7 6 67 -8 6 56 -9 6 70 -3 4 70 -3 4 I l 69 -6 4 64 -5 4 I l 69 -6 4 . 58 -7 4 72 -1 1 72 -1 1 71 -4 1 66 -3 1 71 -4 1 60 -5 1 73 -8 9 73 -8 9 I l 73 -1 9 68 -0 9 7 3 1 9 62 -2 9 75 -6 6 75 -6 6 I l 74 -9 6 69 -8 6 74 -9 6 64 -0 6 (b b) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (3 )O th er : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (!) W ith in a Co m m un ity tar iff qu ot a. (2) Fo r Tu ni sia on ly . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ice z o r U » U ) O S C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. I. a) (3 )( bb )W hi te w in e : (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er (2 2) O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9-5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l b) M or e th an tw o lit re s : (1 ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : O Ã  Q SL V  i 0 C 3 SL S. S ­ » tu C 5 1 3 Al ge ria M or oc co T u n is ia Sp ain M al ta Tu rk ey Po rtu ga l Cy pr us ( ») O th er th ir d co un tr ie s 10 0- 83 ( 2) 95 -0 3 89 -2 3 I l 60 -8 2 | | 60 -1 2 55 -0 2 60 -1 2 49 -2 2 61 -6 7 61 -6 7 l l 60 -9 7 55 -8 7 l l 60 -9 7 50 -0 7 63 -3 6 63 -3 6 l l 62 -6 6 57 -5 6 l l 62 -6 6 51 -7 6 65 -0 5 65 -0 5 I l 64 -3 5 59 -2 5 l l 64 -3 5 53 -4 5 66 -7 4 66 -7 4 I l 66 -0 4 60 -9 4 l l 66 -0 4 55 -1 4 68 -4 3 68 -4 3 I l 67 -7 3 62 -6 3 l l 67 -7 3 56 -8 3 70 -1 2 70 -1 2 I l 69 -4 2 64 -3 2 I l 69 -4 2 58 -5 2 71 -8 1 71 -8 1 l l 71 -1 1 6 6 0 1 \ 71 -1 1 60 -2 1 73 -5 0 73 -5 0 72 -8 0 67 -7 0 72 -8 0 61 -9 0 \ \ 29 -8 5 25 -4 5 I 21 -0 5 30 -7 4 30 -7 4 I l I l 26 -3 4 l l I I 21 -9 4 32 -5 1 32 -5 1 I l I l 28 -1 1 l l I I 23 -7 1 34 -2 9 34 *2 9 l l l i 29 -8 9 I I 25 -4 9 36 -0 6 36 -0 6 l l I l 31 -6 6 I I I 27 -2 6 37 -8 4 37 -8 4 l l I l 33 -4 4 l I 29 -0 4 39 -6 1 39 -6 1 I l I l 35 -2 1 I l I I 30 -8 1 41 -3 9 41 -3 9 I l l l 36 -9 9 I l I I 32 -5 9 43 -1 6 43 -1 6 38 -7 6 I 34 -3 6 68 -3 3 ( 2) 63 -9 3 I 59 -5 3 I I 28 -3 2 23 -9 2 \ l 19 -5 2 29 -1 7 29 -1 7 l l I l 24 -7 7 l l I 20 -3 7 30 -8 6 30 -8 6 l l l l 26 -4 6 l l I 22 -0 6 32 -5 5 32 -5 5 l l 28 -1 5 I I 23 -7 5 34 -2 4 34 -2 4 \ l 29 -8 4 \ I 25 -4 4 35 -9 3 35 -9 3 l l \ 31 -5 3 \ I 27 -1 3 37 -6 2 37 -6 2 l l \ 33 -2 2 \ 28 -8 2 39 -3 1 39 -3 1 l \ 34 -9 1 I 30 -5 1 41 -0 0 41 -0 0 \ \ 36 -6 0 l l 32 -2 0 O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l n O 3 3 c 3 ff ' fi ' C A (2 ) W hi te w in e : (aa )P re se nt ed fo ri m po rta tio n un de rt he na m e of Ri es lin g or Sy lva ­ n e r (b b) O th er of an ac tu al alc oh ol ic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9- 5 % vo l Ex ce ed in g 9-5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l Ex ce ed in g 10 -5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l u &gt; 0 0 o (') W ith in a Co m m un ity tar iff qu ot a. (2 ) Fo r Tu ni sia on ly . (E C U/ hl ) C C T he ad in g N o D es cr ip tio n ^ Fre e-a t-f ron tie rr efe ren ce pri ce Al ge ria M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C. II .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s: \ \ \ (1 )S pa ni sh wi ne s fro m Ju m ill a, Va ld ep er ias , Pr io ra to an d Ri oj a an d Po rtu gu es e D Ã £o w in es (') : \ (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : I l I l I l Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 68 -5 4 I l 68 -5 4 I l 63 -4 4 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l 70 -3 1 70 -3 1 I l 65 -2 1 l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l I l 72 -0 9 I l I l 72 -0 9 I l 66 -9 9 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 73 -8 6 \ \ I I 73 -8 6 \ \ 68 -7 6 / (b b) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : I l \ I l I I Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 66 -2 9 \ \ I 66 -2 9 61 -1 9 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l I l l i 67 -9 8 I l I l 67 -9 8 62 -8 8 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l I l I l 69 -6 7 I l I l 69 -6 7 I I 64 -5 7 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l I l l 71 -3 6 I l I I 71 -3 6 66 -2 6 (2 )A lg er ia n w in es w ith th e de sig na tio n of or ig in A Ã ¯n Be ss em -B ou ira , M ed ea , C ot ea ux du Za cc ar , D ah ra , C ot ea ux de M as ca ra , M on ts du Te ss al ah or C ot ea ux de T le m ce n ; M or oc ca n re d w in es w ith th e de sig na tio n of or ig in Be rk ha ne , Sa is, Be ni m 'ti r, Gu er ro ua ne , Ze m m ou r or Ze nn at a an d Tu ni sia n w in es w ith th e de sig na tio n of or ig in Co tea ux de TÃ © bo ur ba ,S id i-S ale m ,K el ib ia ,T hi ba r, M or na g or gr an d cr u M or na g ( ¢) : (aa ) Re d wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : \ I I Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 80 -3 4 80 -3 4 I l l i 63 -4 4 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l 82 11 8 2 1 1 l i l l i l i 65 -2 1 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 83 -8 9 83 -8 9 l i 66 -9 9 Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 85 -6 6 85 -6 6 \ ¢ 68 -7 6 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : l \ \ Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) 7 8 0 9 78 -0 9 (3) \ l i 61 -1 9 Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l 79 -7 8 79 -7 8 I l 62 -8 8 Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l 81 -4 7 81 -4 7 \ l I l 64 -5 7 " Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 83 -1 6 83 -1 6 l ' l 66 -2 6 13 . 12 . 80 Official Journal of the European Communities No L 336 / 5 (J) W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tu al alc oh ol ic str en gt h by vo lu m e of no t m or e th an 13 % vo l an d wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re . (3) Fo r Tu ni sia on ly . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) ex C. II a) (3 )L iq ue ur w in e (4 )O th er : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : 89 .0 0 89 -0 0 8 8 1 0 82 -2 0 87 -3 0 75 -4 0 Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 77 -0 4 78 -8 1 80 -5 9 82 -3 6 77 -0 4 78 -8 1 80 -5 9 82 -3 6 76 -1 4 77 -9 1 79 -6 9 81 -4 6 70 -2 4 72 01 73 -7 9 75 -5 6 7 6 1 4 77 -9 1 79 -6 9 81 -4 6 63 -4 4 65 -2 1 66 -9 9 68 -7 6 (b b) W hi te w in e : I I (1 1) Pr es en te d fo r im po rta tio n un de r th e na m e of Ri es lin g or Sy lv an er 10 0- 43 (3) 93 -6 3 86 -8 3 (2 2) O th er of an ac tu al al co ho lic st re ng th by vo lu m e : | | \ l i Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo lb ut no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo lb ut no te xc ee di ng 15 % vo l 74 -7 9 76 -4 8 78 -1 7 79 -8 6 74 -7 9 76 -4 8 78 -1 7 79 -8 6 73 -8 9 75 -5 8 77 -2 7 78 -9 6 67 -9 9 69 -6 8 71 -3 7 73 -0 6 73 -8 9 75 -5 8 77 -2 7 78 -9 6 61 -1 9 62 -8 8 64 -5 7 66 -2 6 b) M or e th an tw o lit re s : \ (1 ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : \ Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 -5 % vo l( 2) Ex ce ed in g 13 -5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 44 -4 4 46 -2 1 47 -9 9 49 -7 6 44 -4 4 46 -2 1 47 -9 9 49 -7 6 39 -1 4 40 -9 1 42 -6 9 44 -4 6 33 -7 4 35 -5 1 37 -2 9 39 -0 6 (2 ) W hi te w in e : \ \ \ \ \ (aa ) Pr es en te d fo r im po rta tio n un de r th e na m e of 'R ie sli ng or Sy lv an er 67 -8 3 (3) 62 -5 3 57 -1 3 (b b) O th er of an ac tu al al co ho lic str en gt h by vo lu m e : \ \ \ \ Ex ce ed in g 13 % vo lb ut no te xc ee di ng 13 -5 % vo l( z) Ex ce ed in g 13 -5 % vo l bu t no te xc ee di ng 14 % vo l Ex ce ed in g 14 % vo lb ut no te xc ee di ng 14 -5 % vo l Ex ce ed in g 14 -5 % vo l bu tn ot ex ce ed in g 15 % vo l 42 -1 9 43 -8 8 45 -5 7 47 -2 6 42 -1 9 43 -8 8 45 -5 7 47 -2 6 36 -8 9 38 -5 8 40 -2 7 41 -9 6 31 -4 9 33 -1 8 34 -8 7 36 -5 6 No L 336 / 336 / 6 Official Journal of the European Communities 13 . 12 . 80 (!) W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua la lco ho lic str en gt h by vo lu m e of no tm or e th an 13 % vo la nd wi th a tot al dr y ex tra ct ex ce ed in g 90 gr am s pe rl itr e. P) Fo rT un isi a on ly . (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n 22 .0 5 (c on t'd ) ex C. II .b )( 3) Li qu eu r w in e : (aa ) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (b b) O th er C. III .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 15 % vo l bu t no t ex ce ed in g 18 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s: 1. Po rt, M ad eir a, sh er ry ,T ok ay (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l (b b) Sh er ry (cc )T ok ay (A sz u an d Sz am or od ni ) 2. O th er : (aa ) Li qu eu r w in e : Al ge ria M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us ( ») O th er th ir d co un tr ie s 48 -4 0 4 3 1 0 47 -1 0 37 -7 0 56 -4 0 56 -4 0 5 1 1 0 55 -1 0 45 -7 0 90 -8 0 (') 81 -0 0 90 -8 0 (l) I l 81 -0 0 81 -0 0 82 -0 0 71 -7 0 I I 87 -0 0 \ \ \ 76 -7 0 88 -2 0 I I 87 -2 0 80 -0 0 86 -2 0 71 -7 0 93 -2 0 92 -2 0 85 -0 0 91 -2 0 76 -7 0 73 -0 4 66 -8 4 l i 74 -8 1 l i I l 68 -6 1 \ 76 -5 9 \ l l 70 -3 9 \ 78 -3 6 72 -1 6 I l 80 -1 4 l l 73 -9 4 \ 81 -9 1 \ \ \ 75 -7 1 13 . 12 . 80 Official Journal of the European Communities No L 336 / 336 / 7 (1 1) W in e fro m M ala ga f1) : (aa a) 15 % vo l( 2) (b bb )O th er (2 2) O th er : (aa a) 15 % vo l( 2) (b bb )O th er (b b) O th er : (1 1) Re d w in e : (aa a) W in es fro m Ju m ill a, Va ld ep Sn as , Pr io ra to an d Ri oj a( ') of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l (!) W ith in a Co m m un ity tar iff qu ot a. (2) W in es wi th a to tal dr y ex tra ct ex ce ed in g 13 0 gr am s bu t no t ex ce ed in g 33 0 gr am s pe r lit re . (E CU /b l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e Al ge ria M or oc co T u n is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (&gt;) O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. III .a )2 .( bb ) (1 1) (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 83 -3 4 82 -3 4 75 -1 4 \ 66 -8 4 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 85 -1 1 84 -1 1 76 -9 1 68 -6 1 i Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l \ 86 -8 9 85 -8 9 78 -6 9 \ 70 -3 9 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l \ 88 -6 6 \ 87 -6 6 80 -4 6 I l 72 -1 6 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l \ 90 -4 4 \ 89 -4 4 82 -2 4 I l \ \ 73 -9 4 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l 92 -2 1 | | 91 -2 1 84 -0 1 I l 75 -7 1 (2 2) W hi te w in e : l \ I l \ \ \ (aa a) W in es fro m Ju m ill a, Va ld ep en as , Pr io ra to an d \ I l \ \ Ri oj a( ') of an ac tu al al co ho lic str en gt h by vo lu m e : \ \ \ \ l i I I Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 70 -4 5 I I I I I l 64 -2 5 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 72 -1 4 \ \ 65 -9 4 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 73 -8 3 67 -6 3 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l I l 75 -5 2 I l \ \ 69 -3 2 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l I l 77 -2 1 I l l I l 71 -0 1 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l I I I l 78 -9 0 I l \ 72 -7 0 (b bb )O th er of an ac tu al al co ho lic str en gt h by vo lu m e : - \ \ Ex ce ed in g 15 % vo lb ut no te xc ee di ng 15 -5 % vo l 80 -7 5 79 -7 5 72 -5 5 l \ 64 -2 5 Ex ce ed in g 15 -5 % vo lb ut no te xc ee di ng 16 % vo l 82 -4 4 81 -4 4 74 -2 4 l \ 65 -9 4 Ex ce ed in g 16 % vo lb ut no te xc ee di ng 16 -5 % vo l 84 -1 3 83 -1 3 75 -9 3 l l 67 -6 3 Ex ce ed in g 16 -5 % vo lb ut no te xc ee di ng 17 % vo l \ \ 85 -8 2 \ \ 84 -8 2 77 -6 2 \ 69 -3 2 Ex ce ed in g 17 % vo lb ut no te xc ee di ng 17 -5 % vo l 87 -5 1 86 -5 1 79 -3 1 l \ 71 -0 1 Ex ce ed in g 17 -5 % vo lb ut no te xc ee di ng 18 % vo l l i 89 -2 0 88 -2 0 81 -0 0 72 -7 0 b) M or e th an tw o lit re s : I l | | I l l \ l 1. Po rt, M ad ei ra ,s he rry an d Se tu ba l m us ca te l: \ \ I l \ \ (aa ) Po rt, M ad eir a an d Se tu ba l m us ca te l I l 57 -4 0 ( ») \ 50 -7 0 (b b) Sh er ry \ 57 -4 0 (') \ l 50 -7 0 2. To ka y (A sz u an d Sz am or od ni ) l l 49 -5 0 3 . O th er : I l \ l \ \ ^a a) Li qu eu r w in e : l \ \ (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) 50 -7 0 43 -9 0 49 -0 0 37 -1 0 (2 2) O th er : \ \ \ \ (aa a) 15 % vo l( }) I l 55 -7 0 \ I l 48 -9 0 \ 54 -0 0 4 2 1 0 (b bb )O th er 60 -7 0 \ \ 53 -9 0 \ 59 -0 0 47 -1 0 No L 336 / 336 / 8 Official Journal of the European Communities 13 . 12 . 80 (!) W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua l alc oh oli c str en gt h by vo lum e of 15 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 13 0 gr am s bu tn ot ex ce ed ing 33 0 gr am s pe rl itr e. P) W in es wi th a tot al dr y ex tra ct ex ce ed in g 13 0 gr am s bu tn ot ex ce ed in g 33 0 gr am s pe r lit re . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (&gt;) O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) C. III .b )3 .( bb )W in e fo rti fie d fo r di sti lla tio n (c c) O th er : 3 6 1 2 29 -3 2 22 -5 2 (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : I l \ Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l \ 50 -8 4 I l \ 44 -0 4 I I I 37 -2 4 Ex ce ed in g 15 5 % vo l bu t no t ex ce ed in g 16 % vo l 52 -6 1 l i 45 -8 1 \ 3 9 0 1 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l \ 54 -3 9 47 -5 9 40 -7 9 Ex ce ed in g 16 5 % vo l bu t no t ex ce ed in g 17 % vo l 56 -1 6 l 49 -3 6 l l i 42 -5 6 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l I l 57 -9 4 I I 51 -1 4 l 44 -3 4 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l \ 59 -7 1 \ 52 -9 1 \ 46 -1 1 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : I l \ Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 15 -5 % vo l 48 -2 5 41 -4 5 \ \ 34 -6 5 Ex ce ed in g 15 -5 % vo l bu t no t ex ce ed in g 16 % vo l l i 49 -9 4 I l 4 3 1 4 I l 36 -3 4 Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 16 -5 % vo l 51 -6 3 l \ 44 -8 3 I l 38 -0 3 Ex ce ed in g 16 -5 % vo l bu t no t ex ce ed in g 17 % vo l 53 -3 2 \ 46 -5 2 \ 39 -7 2 Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 17 -5 % vo l I I 55 -0 1 I l I l 48 -2 1 | | 41 -4 1 Ex ce ed in g 17 -5 % vo l bu t no t ex ce ed in g 18 % vo l \ \ 56 -7 0 49 -9 0 43 -1 0 IV .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 18 % vo l bu t no t ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or le ss : \ \ | | \ I l | | 1. Po rt, M ad ei ra , sh er ry , To ka y (A sz u an d Sz am or od ni ) an d Se tu ba l m us ca te l : (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l \ \ l 10 5- 30 (') 94 -8 0 (b b) Sh er ry | | 10 5- 30 {') 94 -8 0 (c c) To ka y (A sz u an d Sz am or od ni ) | | | | | | 94 -8 0 2. O th er : \ I l \ (aa ) Li qu eu r w in e : (1 1) W in e fro m M ala ga (') (2 ) 10 0- 80 \ 89 -3 0 (2 2) O th er (2) 10 7- 70 10 6- 60 98 -5 0 \ 10 5- 40 89 -3 0 13 . 12 . 80 Official Journal of the European Communities No L 336 / 336 / 9 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua la lco ho lic str en gt h by vo lum e ex ce ed ing IS % vo lb ut no te xc ee din g 18 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 13 0 gr am s bu tn ot ex ce ed ing 33 0 gr am s pe r lit re . (E CU /h l) C C T he ad in g N o De sc rip tio n Fr ee -a t-f ro nt ier re fe re nc e pr ice Al ge ria M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us (') O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) C. IV .a )2 .( bb ) O th er : (1 1) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) \ 93 -4 9 \ 92 -3 9 84 -2 9 l 75 -0 9 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 95 -2 6 94 -1 6 86 -0 6 I l \ \ 76 -8 6 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 97 -0 4 95 -9 4 87 -8 4 l i 78 -6 4 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 98 -8 1 97 -7 1 89 -6 1 80 -4 1 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 10 0- 59 99 -4 9 91 -3 9 \ \ 82 -1 9 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 10 2- 36 10 1- 26 93 -1 6 l i \ \ 83 -9 6 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 10 4- 14 10 3- 04 94 -9 4 85 -7 4 Ex ce ed in g 21 .5 % vo lb ut no te xc ee di ng 22 % vo l 10 5- 91 10 4- 81 96 -7 1 \ 87 -5 1 (2 2) W hi te wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : \ I I | | Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( 2) \ 90 -3 9 \ 89 -2 9 81 -1 9 71 -9 9 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 92 -0 8 I l 90 -9 8 82 -8 8 73 -6 8 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 93 -7 7 l i 92 -6 7 84 -5 7 75 -3 7 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 95 -4 6 l i 94 -3 6 86 -2 6 77 -0 6 \ Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 97 -1 5 ! ! 96 -0 5 87 -9 5 78 -7 5 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 98 -8 4 97 -7 4 89 -6 4 I l 80 -4 4 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 10 0- 53 99 -4 3 91 -3 3 82 -1 3 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l I l 10 2- 22 10 1- 12 93 -0 2 \ 83 -8 2 b) M or e th an tw o lit re s: 1. Po rt, M ad ei ra ,s he rry an d Se tu ba l m us ca te l: l \ (aa ) Po rt, M ad ei ra an d Se tu ba l m us ca te l \ I I | | \ 71 -8 0 ( ¢) \ 64 -5 0 (b b) Sh er ry 71 -8 0 (i) \ \ 64 -5 0 2. To ka y (A sz u an d Sz am or od ni ) l l 63 -3 0 3 . O th er : \ \ l \ l l (aa ) Li qu eu r w in e : l \ \ \ \ (1 1) In te nd ed fo r pr oc es sin g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 (2) 61 -4 0 52 -2 0 59 -1 0 43 -0 0 (2 2) O th er (2) 74 -4 0 \ 65 -2 0 72 -1 0 56 -0 0 No L 336 / 336 / 10 Official Journal of the European Communities 13 . 12 . 80 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu din g wi ne so fa n ac tua la lco ho lic str en gth by vo lum e ex ce ed ing 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0 gra ms bu tn ot ex ce ed ing 33 0 gr am s pe r lit re . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ier re fe re nc e pr ice Al ge ria M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) C. IV .b )3 .( bb )W in e fo rti fie d fo rd ist ill at io n of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( !) 35 -3 7 26 -1 7 16 -9 7 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 36 -4 6 \ 27 -2 6 I I 18 -0 6 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l 37 -5 6 28 -3 6 I I 19 -1 6 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 38 -6 5 29 -4 5 I I 20 -2 5 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 39 -7 5 30 -5 5 I I 21 -3 5 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 40 -8 4 \ 31 -6 4 I I 22 -4 4 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l I I 41 -9 4 I l 32 -7 4 \ I 23 -5 4 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l I I 43 -0 3 33 -8 3 I I 24 -6 3 (cc ) O th er : I l (1 1) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : \ \ Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') I l 60 -1 9 50 -9 9 41 -7 9 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l 61 -9 6 \ \ 52 -7 6 I I 43 -5 6 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l l i 63 -7 4 I I 54 -5 4 I I 45 -3 4 \ Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l 65 -5 1 I l I l 56 -3 1 \ \ I I 47 -1 1 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l 67 -2 9 58 -0 9 I I 48 -8 9 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l 69 -0 6 I I 59 -8 6 I I 50 -6 6 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l 70 -8 4 I I 61 -6 4 I I 52 -4 4 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l 72 -6 1 I l 63 -4 1 I I 54 -2 1 (2 2) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : l i l i I I Ex ce ed in g 18 % vo lb ut no te xc ee di ng 18 -5 % vo l( ') 57 -0 9 47 -8 9 I I I I 38 -6 9 Ex ce ed in g 18 -5 % vo lb ut no te xc ee di ng 19 % vo l I I 58 -7 8 I I l i 49 -5 8 40 -3 8 Ex ce ed in g 19 % vo lb ut no te xc ee di ng 19 -5 % vo l l i 60 -4 7 I l 51 -2 7 4 2 0 7 Ex ce ed in g 19 -5 % vo lb ut no te xc ee di ng 20 % vo l l i 62 -1 6 \ \ I l 52 -9 6 I I 43 -7 6 Ex ce ed in g 20 % vo lb ut no te xc ee di ng 20 -5 % vo l l i 63 -8 5 l i 54 -6 5 I I 45 -4 5 Ex ce ed in g 20 -5 % vo lb ut no te xc ee di ng 21 % vo l l i 65 -5 4 56 -3 4 ! ! I 47 -1 4 Ex ce ed in g 21 % vo lb ut no te xc ee di ng 21 -5 % vo l I I 67 -2 3 I I 58 -0 3 I I 48 -8 3 Ex ce ed in g 21 -5 % vo lb ut no te xc ee di ng 22 % vo l l i 68 -9 2 l i I l 59 -7 2 I I 50 -5 2 V. O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 22 % vo l, in co nt ai ne rs ho ld in g : | | | | I l I a) Tw o lit re s or les s : I (1 )R ed w in e of an ac tu al al co ho lic str en gt h by vo lu m e : I l I Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( 2) 10 1- 19 P) 78 -9 9 (&lt;) l 56 -7 9 (*) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 10 2- 86 (J) 80 -2 6 (&lt;) \ I 57 -6 6 (5) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l \ \ 10 4- 44 (3) \ \ 81 -4 4 (4) l I 58 -44 (5 ) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 10 6- 01 (J) \ 82 -6 1 (4) \ \ 59 -2 1 (5) 13 . 12 . 80 Official Journal of the European Communities No L 336 / 336 / 11 (') In clu din g wi ne s of an ac tua la lco ho lic str en gth by vo lum e ex ce ed ing 15 % vo lb ut no te xc ee din g 18 % vo la nd wi th at ota ld ry ex tra ct ex ce ed ing 13 0 gr am s bu tn ot ex ce ed ing 33 0 gr am s pe r lit re . (2) In clu di ng wi ne s of an ac tu al alc oh ol ic str en gt h by vo lu m e no t ex ce ed in g 22 % vo l an d wi th a to tal dr y ex tra ct ex ce ed in g 33 0 gr am s pe r lit re . (3) Th is am ou nt is to be inc rea sed by 0-0 4 EC U pe r0 .1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (4) Th is am ou nt is to be inc rea se d by 0.1 2 EC U pe r0 1 % vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er tha n the ma xim um de gre e of ac tu al al co ho lic str en gt h sp ec ifi ed in th is su bh ea di ng . (5) Th is am ou nt is to be inc rea se d by 0.1 9 EC U pe r0 .1 °/o vo lo fa lco ho li n so far as the ac tua la lco ho lic str en gth by vo lum e of the im po rte d wi ne is low er th an the ma xim um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (E CU /h l) C C T he ad in g N o D es cr ip tio n Fr ee -a t-f ro nt ie r re fe re nc e pr ic e A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey Po rtu ga l Cy pr us O th er th ir d co un tr ie s 22 .0 5 C. V. a) (2 )W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : (c on t'd ) Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( *) 97 -4 1 (2) I l 75 -2 1 (3) 53 -0 1 ( «) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l I l 99 -0 0 (2) I l \ 76 -4 0 (3) 53 -8 0 (4) Ex ce ed in g 23 % vo l bu t no te xc ee di ng 23 -5 % vo l I l 10 0- 49 (2) I l \ 77 -4 9 (3) 54 -4 9 (") Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 10 1- 98 (2) | | 78 -5 8 (3) I l 55 18 (4) (3 ) Li qu eu r w in e( x) 10 8- 40 \ 86 -6 0 | | 64 -8 0 b) M or e th an tw o lit re s: I l I l | | I l I l (1 ) W ine fo rti fie d fo r di sti lla tio n of an ac tu al alc oh ol ic str en gt h by I I I l I l vo lu m e : I I I l Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') I l 40 -1 3 (2) I l 22 -7 3 (3) \ 5- 33 (*) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 41 -0 2 (2) 23 -3 2 (3) l \ 5- 52 (4) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l \ \ 41 -9 2 (2) \ \ 23 -8 2 (3) l i 5- 62 C) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 42 -8 1 (2) I l 24 -3 1 (3) I l I l 5- 71 (&lt;) (2 ) Li qu eu r w in e (*) : \ \ l (aa ) In te nd ed fo rp ro ce ss in g in to pr od uc ts ot he r th an th os e fa lli ng w ith in he ad in g N o 22 .0 5 I l 65 -6 0 48 -6 0 31 -6 0 (b b) O th er I l 77 -6 0 I l 60 -6 0 43 -6 0 (3 ) O th er : I I I l I I (aa ) Re d wi ne of an ac tu al al co ho lic str en gt h by vo lu m e : \ Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( 1) \ \ 70 -3 9 (2) \ 52 -9 9 (3) I l 35 -5 9 (4) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 71 -9 6 (2) 54 -2 6 (3) I l I l 36 -4 6 ( ¦) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l 73 -5 4 (2) I l \ 55 -4 4 (3) I l 37 -2 4 (&lt;) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 75 -1 1 (2) \ \ 56 -6 1 (3) 38 -0 1 ( «) (b b) W hi te wi ne of an ac tu al alc oh ol ic str en gt h by vo lu m e : I l I l I l I l l l l Ex ce ed in g 22 % vo l bu t no t ex ce ed in g 22 -5 % vo l( ') 66 -6 1 (2) I l \ 49 -2 1 (3) ! ! \ 31 -8 1 (&lt;) Ex ce ed in g 22 -5 % vo l bu t no t ex ce ed in g 23 % vo l 68 -1 0 (2) I l 50 -4 0 (3) 32 -6 0 (4) Ex ce ed in g 23 % vo l bu t no t ex ce ed in g 23 -5 % vo l I l 69 -5 9 (2) I l 51 -4 9 (3) \ 33 -2 9 (4) Ex ce ed in g 23 -5 % vo l bu t no t ex ce ed in g 24 % vo l 71 -0 8 (2) 52 -5 8 (3) 33 -9 8 ( «) No L 336 / 336 / 12 Official Journal of the European Communities 13 . 12 . 80 (1) In clu di ng wi ne s of an ac tua l alc oh oli c str en gth by vo lum e no te xc ee din g 22 % vo la nd wi th a tot al dr y ex tra ct ex ce ed ing 33 0 gr am s pe r lit re . (2) Th is am ou nt is to be inc rea se d by 0-0 4 EC U pe r0 -1 % vo lo fa lco ho li n so far as th e ac tua la lco ho lic str en gt h by vo lum e of th e im po rte d wi ne is low er tha n th e m ax im um de gr ee of ac tua la lco ho lic str en gth sp ec ifi ed in thi s su bh ea din g. (3) Th is am ou nt is to be inc rea se d by 0-1 2 EC U pe r0 -1 % vo lo fa lco ho li n so far as th e ac tua la lco ho lic str en gt h by vo lum e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng . (4) Th is am ou nt is to be inc rea se d by 0-1 9 EC U pe r0 -1 % vo lo fa lco ho li n so far as th e ac tua la lco ho lic str en gt h by vo lum e of th e im po rte d wi ne is low er th an th e m ax im um de gr ee of ac tu al alc oh ol ic str en gt h sp ec ifi ed in th is su bh ea di ng .